       Case 2:19-cr-00369-DWA
  Case 2:19-cr-00369-DWA       Document
                           Document      33 Filed 04/21/20
                                    30 *SEALED*             Page 1
                                                  Filed 04/20/20   of 5 1 of 5
                                                                 Page




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               )
                                       )
    v.                                 )      Criminal No. 19-369
                                       )      *UNDER SEAL*
                                       )      *EX PARTE*
LAFON ELLIS                            )

                                   ORDER OF COURT

         AND NOW, this 21st day of April, 2020, upon consideration of the foregoing

Request for Issuance of Subpoenas Duces Tecum Pursuant to Rule 17(b) and 17(c) of

the Federal Rules of Criminal Procedure, it is hereby ORDERED, ADJUDGED, AND

DECREED that the requested subpoena shall be issued and served by an authorized

representative of the Federal Public Defender Office, directing the persons listed in

the schedule to produce the requested records to the Defendant’s attorney, Khasha

Attaran, at the Federal Public Defender’s Office located at 1001 Liberty Ave., Suite

1500, Pittsburgh, PA 15222; and by the requested date listed on the schedule.

         IT IS FURTHER ORDERED that the within Order, schedule, and subpoena

be sealed and that only an authorized representative of the Federal Public Defender

be permitted to view and utilize the within Order, schedule, and subpoena.
       Case 2:19-cr-00369-DWA
  Case 2:19-cr-00369-DWA       Document
                           Document      33 Filed 04/21/20
                                    30 *SEALED*             Page 2
                                                  Filed 04/20/20   of 5 2 of 5
                                                                 Page




                               SUBPOENA SCHEDULE

Cybergenetics
160 N Craig St., Suite 210
Pittsburgh, PA 15213

Must provide the following to Khasha Attaran, Federal Public Defender’s Office, 1001
Liberty Ave., Suite 1500, Pittsburgh, PA 15222 within two weeks of receipt of the
subpoena request.

   1) All documents related to Lafon Devon Ellis.

   2) Any non-disclosure agreement between the Allegheny County District
      Attorney’s Office and Cybergenetics in connection with the use of TrueAllele.

   3) All emails between employees of Cybergenetics to law enforcement including
      members of the Allegheny County District Attorney’s Office, and members of
      the United States Attorney’s Office for the Western District of Pennsylvania in
      reference to Lafon Devon Ellis.

   4) With reference to the work performed in relation to Lafon Devon Ellis,
      disclosure of the following is requested:

         a. Biological testing case file: Please provide a complete copy of the case
            file including all records made by each laboratory in connection with
            biological testing in the instant case, including biological screening,
            serological testing, presumptive testing, microscopy and DNA testing.
            Please provide documentation of any DNA profile uploaded to a local,
            state or national DNA database (LDIS, SDIS or NDIS). Please provide
            photographic quality copies of all photographs in the original case file
            (including photographs of evidence). Electronic copies of photographs
            are acceptable.

         b. Chain of custody and current disposition of evidence: Please
            provide copies of all records that document the treatment and handling
            of biological evidence in the instant case, from the initial point of
            collection up to the current disposition. This information should include
            documentation that indicates where and how the materials were stored
            (temperature and type of container), the amount of evidence material
     Case 2:19-cr-00369-DWA
Case 2:19-cr-00369-DWA       Document
                         Document      33 Filed 04/21/20
                                  30 *SEALED*             Page 3
                                                Filed 04/20/20   of 5 3 of 5
                                                               Page




          that was consumed in testing, the amount of material that remains, and
          where and how the remaining evidence is stored. In the event that the
          chain of custody spans several different agencies or laboratories, please
          address this request to each agency and/or laboratory that handled said
          items.

      c. Data files: Please provide copies of all computer data files created in
         the course of performing the DNA testing and analyzing the data in this
         case (i.e., both raw data and processed data). These data files should
         include all sample files (“.fsa” and/or ".hid"), project files (“.ser”), matrix
         files, size standard files and analysis method files. In the event that a
         particular data file cannot be produced, please provide name of said file
         with explanation for nonဨproduction.

      d. Laboratory protocols, frequency tables and interpretation
         guidelines: Please provide a copy of the standard operating protocols
         (SOPs), frequency tables and interpretation guidelines relied upon to
         perform the testing in the instant case. Interpretation guidelines should
         include those that address; (i) peak detection threshold(s), (ii) stochastic
         threshold(s), (iii) interpretation of mixed samples, (iv) declaration of
         inclusions, exclusions and inconclusive findings, and (v) policies for
         reporting results and statistics.

      e. Unexpected results and corrective actions: For each laboratory
         that performed DNA testing in the instant case, please provide copies of
         the laboratory’s log of unexpected results and corrective actions. The
         logs should be provided for the time period beginning six months before
         the start of testing and ending six months after the completion of
         testing. Documentation should be provided for unexpected result events
         that arose due to mechanical, chemical and analyst operations,
         including; contamination, the presence of extraneous DNA, sample
         handling errors or any other reason. The logs should be provided for all
         laboratory personnel not just the analyst(s) who performed the testing
         in the instant case. Please note, this is a request for the logs themselves,
         not just for entries within the logs that pertain to the instant case.

      f. Accreditation: Please provide copies of the following for any laboratory
         that performed DNA testing in the instant case: All licenses or other
         certificates of accreditation held by the laboratory; Quality Assurance
         Audit Documents bracketing the testing in the instant case, including
         the last external audit before the start of testing, the first external audit
     Case 2:19-cr-00369-DWA
Case 2:19-cr-00369-DWA       Document
                         Document      33 Filed 04/21/20
                                  30 *SEALED*             Page 4
                                                Filed 04/20/20   of 5 4 of 5
                                                               Page




          after the completion of testing and all audits, both external and internal,
          for the time period between. This information should include the audit
          documents and all communications between the auditing agency and the
          laboratory being audited. Electronic copies preferred.

      g. Laboratory personnel: Please provide background information for
         each person involved in conducting or reviewing the DNA testing
         performed in the instant case, including: Current resume and job
         description; A summary of proficiency test results.

      h. Communications: Please provide a copy of all communications
         between laboratory personnel and any other party with regard to the
         instant case, including letters, memos, emails and records of telephone
         conversations (including communications with regard to any DNA
         profile uploaded to a local, state or national DNA database (LDIS, SDIS
         or NDIS)).

      i. Source Code for TrueAllele.

      j. How were the TrueAllele results verified in this case?

      k. Summary of bases relied upon by TrueAllele.

      l. Written reports relied upon by TrueAllele and person operating
         TrueAllele

      m. Tests relied upon by TrueAllele and person operating TrueAllele

      n. The underlying science used by TrueAllele software to give the ultimate
         conclusion.

      o. Features and limitations of probabilistic genotyping program
         (TrueAllele) and the impact that those items will have on the validation
         process

      p. All validation studies documented by the lab in accordance with the FBI
         Quality Assurance Standards for Forensic DNA Testing Laboratories.

      q. Access to documentation that explains how the software performs its
         operations and activities, to include the methods of analysis and
         statistical formulae, the data to be entered in the system, the operations
     Case 2:19-cr-00369-DWA
Case 2:19-cr-00369-DWA       Document
                         Document      33 Filed 04/21/20
                                  30 *SEALED*             Page 5
                                                Filed 04/20/20   of 5 5 of 5
                                                               Page




          performed by each portion of the user interface, the workflow of the
          system, and the system reports or other outputs.

      r. Proof of appropriate security protection to ensure only authorized users
         can access the software and data. List of names who accessed the data.

      s. Jurisdiction in which TrueAllele has not been admitted under either
         Daubert or Frye standards.


   COSTS TO BE BORNE BY THE GOVERNMENT.


                                   __________________________________
                                   Donetta W. Ambrose
                                   United States Senior District Judge
